Citation Nr: 1540019	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to an increased rating, in excess of 0 percent, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2013, October 2014, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015; the hearing transcript has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran contends in Board hearing testimony that a currently diagnosed back disability is related to lifting artillery shells during basic training, and contends that peripheral neuropathy is related to Agent Orange exposure in service.  The Veteran has not been afforded VA examinations to address service connection for a low back disability and peripheral neuropathy.  In August 2015, the Veteran submitted a private medical opinion from Dr. F.G. indicating that his current back disability is related to service, and peripheral neuropathy is related to Agent Orange exposure in service.  The opinion, however, was not based on a fully accurate factual background, and cited evidence of "five to six visits to sickbay with back pain" which is not shown in service treatment records.  Dr. F.G. offered no reasons or bases for attributing claimed peripheral neuropathy to Agent Orange exposure in service.  Because the opinion, nonetheless, indicates that the Veteran's disabilities may be related to in service, the Board finds that a remand for a VA examination is warranted.  

During May 2015 Board hearing testimony, the Veteran indicated that his hearing loss had worsened since his last VA examination.  Accordingly, in order to afford the Veteran every benefit of the doubt, the Board finds that a remand for an updated VA examination is warranted to assess the current severity of his hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case for a VA orthopedic examination to address the etiology of the Veteran's diagnosed back disability.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

a).  The VA examiner should identify all current lumbar spine diagnoses.

b).  The VA examiner should state whether it is at least as likely as not that a currently diagnosed lumbar spine disability was incurred in service, to include as due to lifting of heavy artillery shells in service.

c).  The VA examiner should state whether it is at least as likely as not that arthritis of the lumbar spine manifested in service or within one year of service separation. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  

2.  The AOJ should refer the case for a VA neurological examination to address the likely etiology of claimed peripheral neuropathy.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner should identify any current diagnoses related to claimed upper and lower extremity neuropathy, and for each identified diagnosis, the VA examiner should state: 

a). Whether it is at least as likely as not that such disability was incurred in service;

b).  Whether it is at least as likely as not that such disability is due to Agent Orange exposure in service; and 

c).  Whether it is at least as likely as not that such disability is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by a claimed lumbar disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  

3.  The AOJ should refer the case for an updated VA audiological examination to determine the current severity of service-connected bilateral hearing loss.  All indicated tests should be performed and the findings reported in detail.  The examiner should fully describe the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




